DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Communication filed August 18, 2021 is acknowledged.
Claims 1-20 were pending. Claims 1-4, 7, 9-12, 15-16 and 20, together with new claims 21-31, are being examined on the merits. Claims 17-19 are withdrawn. The remaining claims are canceled.

Response to Arguments
Applicant’s arguments filed August 18, 2021 have been fully considered.
All of the previously made objections and rejections that are not reiterated below are 
withdrawn.


Objection to claim 20
	The Non-Final Office Action mailed February 19, 2021 indicated that claim 20 was objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form (p. 4). Applicant noted correctly in the Remarks that claim 20 is 

Rejections under 35 USC §§ 101 and 103, and Double-Patenting
	The Non-Final Office Action mailed February 19, 2021 indicated that the composition of claim 6, which is directed to SEQ ID NOs. corresponding to the RSV NS2 gene, and the composition of claim 8, which is directed to SEQ ID NOs. corresponding to the RSV N gene, are free of the art. Applicant amended claim 1 to incorporate the SEQ ID NOs. of claim 6, and added new claim 21 (and corresponding dependent claims) to incorporate the SEQ ID NOs. of claim 8. However, each of claims 1 and 21 comprise two alternate embodiments – either the NS2 gene embodiment, OR the N gene embodiment. Thus, while incorporating into claim 1 the specific SEQ ID NOs. of claim 6 corresponding to the NS2 gene, renders the NS2 gene embodiment of claim 1 allowable, the alternate embodiment of the N gene in claim 1, is still not allowable. Since the embodiments in claim 1 are presented in the alternative, the rejection of claim 1 and its dependent claims are maintained to the extent that they apply to the N gene embodiment. Similarly, the embodiments of new claims 21-31 that are directed to the NS2 gene are rejected.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The incorporation-by-reference paragraph is missing. The size of text file must be listed in bytes, not kilobytes.
  
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: the word “template” should be added after “second reverse” in the penultimate line.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9-12, 21-23 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	 

	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-3, 7, 9-12, 21-23 and 25-29 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	Claims 1-3, 7, 9-12, 21-23 and 25-29 are drawn to a composition. The claims require a pair of nucleic acid templates, wherein each template comprises an RSV recognition region at the 3’ end, a nicking enzyme binding site and a nicking site upstream from the recognition region, and a stabilizing region upstream from the nicking site. Dependent claims are directed to varying the lengths of the recognition region, including additional oligonucleotides in the composition, and including additional reagents. It is not clear that these templates exist in 
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.
In view of the foregoing, claims 1-3, 7, 9-12, 21-23 and 25-29 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because adding other reagents to the compositions is nothing more than token extra-solution activity and an 
In view of the foregoing, claims 1-3, 7, 9-12, 21-23 and 25-29 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 and 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


reference to the templates recited in claims 1 and 21, respectively. Claims 1 and 21 each recite an alternate embodiment of the claimed composition requiring specific templates identified with SEQ ID NOs. 1-2 (claim 1) and 6-7 (claims 21). SEQ ID NOs. have recognition regions of 16, 15, 26 and 14 nucleotides in length, respectively (see Non-Final Office Action mailed February 19, 2021, pp. 31-32 for discussion of regions of SEQ ID NOs. 1-2 and 6-7 that are homologous to NS2 or nucleocapsid gene). Since each of these recognition regions is shorter than the upper end of the ranges recited in claims 2-3 and 22-23, these claims do not further limit claims 1 and 21 respectively, to the extent that claims 1 and 21 are directed to the embodiments comprising the enumerated SEQ ID NOs.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 10-12, 15-16, 21-24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013).

Regarding independent claims 1 and 21, Maples teaches …
A composition comprising: i) a first forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of a target gene antisense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site (para. 100: “[f]orward and [r]everse templates are designed so that there is a stabilizing region at the 5’ end, a nicking site downstream of the stabilizing region, and a recognition region downstream of the nicking site on the 3’ end of the oligonucleotide”; para. 101: “[t]he recognition region of the forward template is designed to be … complementary to the 3’ end of the target site antisense strand”);


Maples does not teach that the target gene is RSV nonstructural NS2 gene (claim 21) or RSV nucleocapsid gene N (claim 1). However, Collins teaches these limitations (Fig. 3A).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use the composition of Maples and incorporate the NS2 or N genes of RSV as the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format. Collins teaches the need for accurate point-of-care testing for RSV, as RSV disease has significant heterogeneity and “can range from mild to lethal and can encompass a wide range of … respiratory tract … manifestations” (p. 15, para. 4). While Collins does not teach that the NS2 or N genes should be used as target genes, Collins does teach that RSV consists of only 10 genes, and these genes include NS2 and N (p. 3, para. 2). Therefore, it would have been obvious for the ordinary artisan to try to detect RSV using the isothermal detection method and composition of Maples, and would have been able to 

Regarding dependent claims 2-3 and 22-23, Maples additionally suggests wherein the recognition region at the 3’ end that is complementary to the 3’ end of the target gene antisense strand is 8-30 nucleotides in length (para. 101: “8-16 … nucleotides long”), as recited in claim 2, and wherein the recognition region at the 3’ end that is complementary to the 3’ end of the target gene sense strand is 8-30 nucleotides in length (para. 101: “8-16 … nucleotides long”), as recited in claim 3. Where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding dependent claims 4 and 24, and 15 and 30, Maples additionally teaches wherein the composition further comprises a probe oligonucleotide comprising a nucleotide sequence complementary to the target nucleotide sequence (paras. 122, 124), wherein the probe is conjugated to a detectable label (e.g., para. 124), as recited in claims 4 and 24, and wherein the detectable label is selected from the group consisting of a fluorophore (para. 124), an enzyme (para. 120: peroxidase), a quencher (para. 124), a radioactive label (paras. 122, 128), and a member of a binding pair (para. 120: biotin), as recited in claims 15 and 30. 

Regarding dependent claims 10-12 and 27-29, Maples additionally teaches wherein the composition further comprises one or more of a DNA polymerase (para. 90, Table 1), one or claims 10 and 27, wherein the DNA polymerase is selected from the group consisting of Bst (large fragment) (Table 1), and exo-DNA polymerase (para. 16), as recited in claims 11 and 28, and wherein the one or more nicking enzymes are independently selected from the group consisting of Nt.BspQI, Nb.BbvCI, Nb.BsmI, Nb.BsrDI, Nb.BtsI. Nt.AIwI, Nt.BbvCI, Nt.BstNBI, Nt.CviPII, Nb.Bpu10I, and Nt.Bpu10I (para. 17), as recited in claims 12 and 29. 

Regarding dependent claims 16 and 31, Maples additionally teaches where one or more of the first forward template, the first reverse template, the second forward template, or the second reverse template comprises one or more modified nucleotides, spacers or blocking groups (para. 23).

In view of the foregoing, claims 1-4, 10-12, 15-16, 21-24 and 27-31 are prima facie obvious over Maples in view of Collins.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013) as applied to claim 1 above, and further in view of GenBank Accession No. U39662.1 (2006) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).

Regarding dependent claims 7 and 25, Maples additionally teaches wherein the 
composition further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. U39662.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 3. Specifically, nucleotides 1 to 23 of SEQ ID NO: 3 have 100% homology to the reverse complement of GenBank Accession No. U39662.1 nucleotides 793 to 815. Since SEQ ID NO: 3 is 25 nucleotides long, the 23 nucleotide sequence of GenBank Accession No. U39662.1 has 92% sequence identity (23/25 nucleotides) to instant SEQ ID NO: 3.

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the composition of Maples plus Collins, discussed above, and incorporate probes directed to RSV to detect the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format, and teaches using various oligonucleotides, including probes, in those methods. While Maples does not teach the specific probe of SEQ ID NO: 3, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 3 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

prima facie obvious over Maples in view of Collins, and further in view of GenBank Accession No. U39662.1 and Lowe.

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013) as applied to claim 1 above, and further in view of GenBank Accession No. KF893260.11 (2014) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.

Regarding dependent claims 9 and 26, Maples additionally teaches wherein the 
composition further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. KF893260.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 8. Specifically, nucleotides 4 to 25 of SEQ ID NO: 8 have 100% homology to the reverse complement of GenBank Accession No. KF893260.1 nucleotides 1237 to 1258. Since SEQ ID NO: 8 is 25 nucleotides long, the 22 nucleotide sequence of GenBank Accession No. KF893260.1 has 88% sequence identity (22/25 nucleotides) to instant SEQ ID NO: 8.

prima facie obvious to use the composition of Maples plus Collins, discussed above, and incorporate probes directed to RSV to detect the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format, and teaches using various oligonucleotides, including probes, in those methods. While Maples does not teach the specific probe of SEQ ID NO: 8, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 8 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

In view of the foregoing, claims 9 and 26 are prima facie obvious over Maples in view of Collins, and further in view of GenBank Accession No. KF893260.1 and Lowe.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10, 21-23 and 27 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013). 

Although the claims at issue are not identical, they are not patentably distinct from each 
other because the claims of the ‘406 patent in view of Collins teach or suggest all of the limitations of instant claims 1 and 21, except for the embodiments which require specific SEQ ID NOs. 
Instant claims 1 and 21 are drawn, in part, to a composition comprising: i) a first forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of a RSV NS2 (claim 21) or N gene (claim 1) antisense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site, and a first reverse template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of RSV NS2 (claim 21) or N gene (claim 1) sense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site.
Claim 1 of the ‘406 patent is drawn to a system comprising an amplification mixture comprising forward and reverse templates that are identical to the composition of instant claim 
However, modifying the ‘406 patent composition with RSV NS2 and N genes as the target would have been prima facie obvious to the ordinary artisan in view of Collins, since Collins teaches the need for accurate point-of-care testing for RSV, as RSV disease has significant heterogeneity and “can range from mild to lethal and can encompass a wide range of … respiratory tract … manifestations” (p. 15, para. 4). While Collins does not teach that the NS2 or N genes should be used as target genes, Collins does teach that RSV consists of only 10 genes (p. 3, para. 2). Therefore, it would have been obvious for the ordinary artisan to try to detect RSV using the isothermal detection system of the ‘406 patent, and would have been able to optimize the composition to direct it specifically to the NS2 and N genes through routine experimentation. The ordinary artisan would have had an expectation of success as ‘406 patent composition does not limit what organisms can be detected with the composition.

Regarding instant claims 2-3 and 22-23, the ‘406 patent claim 1 teaches wherein the portion of the nucleic acid sequence that is complementary to the 3’ end of the target sense or antisense strand is 8-15 nucleotides in length. This range of 8-15 nucleotides in length overlaps, and thus renders obvious, the range of 8-30 nucleotides in length of instant claims 2-3.

Regarding instant claims 10 and 27, the ‘406 patent claim 1 teaches wherein the composition additionally comprises a DNA polymerase and nicking enzymes.

Claims 4, 11-12, 15-16, 24, and 28-31 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453).

Although the claims at issue are not identical, they are not patentably distinct from each 
other because the claims of the ‘406 patent in view of Collins and further in view of Maples teach or suggest all of the limitations of instant claims 4, 11-12, 15-16, 24, and 28-31. 

Regarding dependent claims 4 and 15, and 24 and 30, Maples teaches wherein the composition further comprises a probe oligonucleotide comprising a nucleotide sequence complementary to the target nucleotide sequence (paras. 122, 124), wherein the probe is conjugated to a detectable label (e.g., para. 124), as recited in claims 4 and 24, and wherein the detectable label is selected from the group consisting of a fluorophore (para. 124), an enzyme (para. 120: peroxidase), a quencher (para. 124), a radioactive label (paras. 122, 128), and a member of a binding pair (para. 120: biotin), as recited in claims 15 and 30. 

Regarding dependent claims 11-12 and 28-29, Maples teaches wherein the DNA polymerase is selected from the group consisting of Bst (large fragment) (Table 1), and exo-DNA polymerase (para. 16), as recited in claims 11 and 28, and wherein the one or more nicking claims 12 and 29.


Regarding dependent claims 16 and 31, Maples additionally teaches where one or more of the first forward template, the first reverse template, the second forward template, or the second reverse template comprises one or more modified nucleotides, spacers or blocking groups (para. 23).

Modifying the ‘406 patent plus Collins composition, discussed above, with the additional components of Maples would have been prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in Maples, which teaches that these additional components can be present. The ordinary artisan would have been motivated to include the Maples components in order to customize the composition as needed, and would have had an expectation of success as Maples teaches that these components in the identical composition.

Claims 7 and 25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1  in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank Accession No. U39662.1 (2006) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘406 patent in view of Collins and further in view of Maples, GenBank Accession No. U39662.1 and Lowe teach or suggest all of the limitations of instant claims 7 and 25. 

Regarding dependent claims 7 and 25, Maples additionally teaches wherein the 
composition further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. U39662.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 3. Specifically, nucleotides 1 to 23 of SEQ ID NO: 3 have 100% homology to the reverse complement of GenBank Accession No. U39662.1 nucleotides 793 to 815. Since SEQ ID NO: 3 is 25 nucleotides long, the 23 nucleotide sequence of GenBank Accession No. U39662.1 has 92% sequence identity (23/25 nucleotides) to instant SEQ ID NO: 3.

Modifying the ‘406 patent plus Collins composition, discussed above, with the additional components of Maples and GenBank Accession No. U39662.1 would have been prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in Maples, which teaches that probes can be used to detect the resulting amplification products. The ordinary artisan would have been motivated to include the Maples components, and in 
In addition, while Maples does not teach the specific probe of SEQ ID NO: 3, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 3 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

Claims 9 and 26 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank Accession No. KF893260.12 (2014) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.



Regarding dependent claims 9 and 26, Maples additionally teaches wherein the
composition further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. KF893260.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 8. Specifically, nucleotides 4 to 25 of SEQ ID NO: 8 have 100% homology to the reverse complement of GenBank Accession No. KF893260.1 nucleotides 1237 to 1258. Since SEQ ID NO: 8 is 25 nucleotides long, the 22 nucleotide sequence of GenBank Accession No. KF893260.1 has 88% sequence identity (22/25 nucleotides) to instant SEQ ID NO: 8.

Modifying the ‘406 patent plus Collins composition, discussed above, with the additional components of Maples and GenBank Accession No. KF893260.1 would have been prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in Maples, which teaches that these additional components can be present. The ordinary artisan would have been motivated to include the Maples components, and in particular the RSV probe, in order to customize the composition as needed, and would have had an expectation of success as Maples which teaches that probes can be used to detect the resulting amplification products.
.


Allowable Subject Matter
Claim 20 is objected to, but contains allowable subject matter.

Conclusion
Claims 1-4, 7, 9-12, 15-16, and 20-31 are being examined on the merits. Claims 1-4, 7, 9-12, 15-16 and 21-31 are rejected. Claim 20 is objected to, but contains allowable subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.
        2 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.